DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species I, corresponding to claims 1-3, 7-9, 17 and 18 in the reply filed on January 13, 2021 is acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-3, 7-9, and 17 are objected to because of the following informalities: 
For the present claims, “configured to” or “adapted to” language should be incorporated to positively set forth that these computer-implemented limitations are specifically configured to perform their recited functions. See exemplary amendments below.
 “a transmission circuit configured to transmit an ultrasound beam…” in claim 1;
“a reception circuit configured to generate reception data…” in claim 1;
“a movement detection sensor configured to be attached to the ultrasound probe and to detect a movement…” in claim 1;
“a processor configured to image the subject…, to perform image analysis.., to calculate a movement amount…, to use the detection signal…, and to discriminate the imaging inspection portion…” in claim 1;
“wherein the processor is configured to integrate the result …” in claim 2;
 “wherein the processor is configured to perform the image analysis…, and to integrate…” in claim 3;
“a movement reference value memory configured to store a plurality of movement amount reference values corresponding to the plurality of inspection portions of the subject and relating to the movement amount in advance” in claim 7;
“wherein the processor is configured to read out the plurality…, to compare each of the plurality…, and to discriminate the imaging inspection portion” in claim 7;
“a movement reference value memory configured to store
“wherein the processor is configured to read out the plurality…, to compare each of the plurality…, and to discriminate the imaging inspection portion” in claim 8;
“a movement reference value memory configured to store a plurality of movement amount reference values corresponding to the plurality of inspection portions of the subject and relating to the movement amount in advance” in claim 9;
“wherein the processor is configured to read out the plurality…, to compare each of the plurality…, and to discriminate the imaging inspection portion” in claim 9;
“wherein the processor is configured to set an imaging condition…, and to generate the ultrasound image” in claim 17.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement detection sensor” in claim 1.
The “movement detection sensor” does have sufficient corresponding structure. It is described in a dependent claim 18 that the movement detection sensor is an acceleration sensor, a gyro sensor, a magnetic sensor, or a GPS sensor. This is also recited in the specification in paragraphs [0014] and [0046].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 8-9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, claim 2 recites “the processor integrates the result of the image analysis and the movement amount of the ultrasound probe to discriminate the imaging inspection portion”. .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2008/0154123) (hereinafter “Jackson ‘123”) in view of Jackson et al. (US 6,607,488) (hereinafter “Jackson ‘488).
	Regarding claim 1, Jackson ‘123 discloses an ultrasound diagnostic apparatus (medical diagnostic ultrasound imaging system 10, fig. 1 [0017]) comprising: 

a transmission circuit (“transmit beamformer” [0027]) that transmits an ultrasound beam toward a subject from the ultrasound probe (“the ultrasound imaging system 18 includes a transmit beamformer… The ultrasound imaging system 18 connects with the transducer 12, such as through a releasable connector. Transmit signals are generated and provided to the transducer 12” [0027]); 
a reception circuit (“receive beamformer” [0027]) that generates reception data on the basis of signals output from the ultrasound probe (“Transmit signals are generated and provided to the transducer 12. Responsive electrical signals are received from the transducer 12 and processed by the ultrasound imaging system 18. The ultrasound imaging system 18 causes a scan of an internal region of a patient with the transducer 12 and generates an image of the region as a function of the scanning” [0027]); 
a movement detection sensor (location device 14, fig. 1 [0020]-[0022]) that is attached to the ultrasound probe (“transducer 12 includes the location device 14. The location device 14 is in or on the ultrasound transducer 12. For example, the location device 14 is mounted on, placed within, or formed as part of the housing of the transducer 12” [0020]) and detects a movement of the ultrasound probe to output the movement as a detection signal (“location device 14 is a sensor or sensed object. For example, the location device 14 includes coils of a magnetic position sensor” [0021] and “By sequencing transmission through remote transmitter coils and measuring signals on each of the sensors coils, the location and orientation of the sensor coil is determined. Based on the position and orientation of the patient relative to the transmitter coils, the location and orientation of the transducer 12 is determined” [0022]); and 

Jackson ‘123 does not specifically disclose calculating a movement amount of the ultrasound probe. 
However, Jackson ‘488, also in the field of ultrasound imaging with a probe having a position sensor, does teach calculating a movement amount of the ultrasound probe (“Further positioning is determined by calculating the movement of the transducer” (col. 7, lines 33-34)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate calculating a movement amount of the ultrasound probe in order to determine orientation of the ultrasound image for display (col. 7, lines 45-46).
Regarding claim 2, Jackson ‘123 further discloses the processor integrates the result of the image analysis and the position (“relative position” [0032]) of the ultrasound probe to discriminate the imaging inspection portion (imaging inspection portion corresponds to identifying “this one heart view” [0032] and “subsequent anatomy” identification [0032]; “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used without predetermined location. For example, the user positions the transducer 12 to scan one heart view. User entry, protocol, image processing, or other analysis identifies this one heart view. As the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position. Other sources of additional information to indicate anatomy relative to a current position may be used” [0032], so the image processing (model associating 
Jackson ‘123 does not specifically disclose calculating a movement amount of the ultrasound probe.
However, Jackson ‘488, also in the field of ultrasound imaging, does teach calculating a movement amount of the ultrasound probe (“Further positioning is determined by calculating the movement of the transducer” (col. 7, lines 33-34)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate calculating a movement amount of the ultrasound probe in order to determine orientation of the ultrasound image for display (col. 7, lines 45-46).
Regarding claim 3, Jackson ‘123 further discloses the processor performs the image analysis using the ultrasound image to calculate a feature amount of the ultrasound image (“the processor 20 applies an image interpretation algorithm. The image interpretation algorithm uses information derived from the image, such as features identified from image data, to indicate anatomy…” [0036]), and integrates the feature amount and the position of the ultrasound probe to discriminate the imaging inspection portion (continued from above: “…In addition to the image-based information, the position, orientation, or position and orientation of the transducer may be used to identify the anatomy. In one embodiment, the position information is a variable, such as an image feature, in the image interpretation algorithm. The variables are processed to identify the anatomy represented in the image” [0036] and “the image features and position information are used together to discriminate between two views instead of or in addition to the hierarchal approach” [0051]).

However, Jackson ‘488, also in the field of ultrasound imaging, does teach calculating a movement amount of the ultrasound probe (“Further positioning is determined by calculating the movement of the transducer” (col. 7, lines 33-34)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate calculating a movement amount of the ultrasound probe in order to determine orientation of the ultrasound image for display (col. 7, lines 45-46).
Regarding claim 7, Jackson ‘123 discloses a position reference value memory in which a plurality of position reference values corresponding to the plurality of inspection portions of the subject and relating to the position are stored in advance (“The relative position information of the transducer 12 to the reference sensor 16 indicates a location of the transducer 12 on the patient. A model, such as a table of relative positions and corresponding anatomy, is used to relate the relative position to the anatomy being scanned. The model used may depend on the location of the reference sensor 16. Other models may be used, such as a database of relative positions and corresponding anatomy corresponding to a number of patients” [0031]), wherein the processor reads out the plurality of position reference values from the position reference value memory, compares each of the plurality of read-out position reference values with the position of the ultrasound probe, and discriminates the imaging inspection portion on the basis of the comparison result and the result of the image analysis (“The determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match, in some sense, the relative position of the currently-being-acquired image” [0031] and “anatomy information is provided to the user, such as on a display, stored with the 
Jackson ‘123 does not specifically disclose calculating a movement amount of the ultrasound probe.
However, Jackson ‘488, also in the field of ultrasound imaging, does teach calculating a movement amount of the ultrasound probe (“Further positioning is determined by calculating the movement of the transducer” (col. 7, lines 33-34)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate calculating a movement amount of the ultrasound probe in order to determine orientation of the ultrasound image for display (col. 7, lines 45-46).
Regarding claim 8, Jackson ‘123 discloses a position reference value memory in which a plurality of position reference values corresponding to the plurality of inspection portions of the subject and relating to the position are stored in advance (“The relative position information of the transducer 12 to the reference sensor 16 indicates a location of the transducer 12 on the patient. A model, such as a table of relative positions and corresponding anatomy, is used to relate the relative position to the anatomy being scanned. The model used may depend on the location of the reference sensor 16. Other models may be used, such as a database of relative positions and corresponding anatomy corresponding to a number of patients” [0031]), wherein the processor reads out the plurality of position reference values from the position reference value memory, compares each of the plurality of read-out position reference values with the position of the ultrasound probe, and discriminates the imaging inspection portion on the basis of the comparison result and the result of the image analysis (“The determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that 
Jackson ‘123 does not specifically disclose calculating a movement amount of the ultrasound probe.
However, Jackson ‘488, also in the field of ultrasound imaging, does teach calculating a movement amount of the ultrasound probe (“Further positioning is determined by calculating the movement of the transducer” (col. 7, lines 33-34)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate calculating a movement amount of the ultrasound probe in order to determine orientation of the ultrasound image for display (col. 7, lines 45-46).
	Regarding claim 9, Jackson ‘123 discloses a position reference value memory in which a plurality of position reference values corresponding to the plurality of inspection portions of the subject and relating to the position are stored in advance (“The relative position information of the transducer 12 to the reference sensor 16 indicates a location of the transducer 12 on the patient. A model, such as a table of relative positions and corresponding anatomy, is used to relate the relative position to the anatomy being scanned. The model used may depend on the location of the reference sensor 16. Other models may be used, such as a database of relative positions and corresponding anatomy corresponding to a number of patients” [0031]), wherein the processor reads out the plurality of position reference values from the position reference value memory, compares each of the plurality of read-out position reference values with the position of the ultrasound probe, and discriminates the imaging inspection portion on the basis of 
Jackson ‘123 does not specifically disclose calculating a movement amount of the ultrasound probe.
However, Jackson ‘488, also in the field of ultrasound imaging, does teach calculating a movement amount of the ultrasound probe (“Further positioning is determined by calculating the movement of the transducer” (col. 7, lines 33-34)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate calculating a movement amount of the ultrasound probe in order to determine orientation of the ultrasound image for display (col. 7, lines 45-46).
Regarding claim 17, Jackson ‘123 further discloses the processor sets an imaging condition (“operating parameters of the ultrasound system” [0049]) corresponding to the discriminated imaging inspection portion (image identification/interpretation of the ultrasound image [0049], specifically “identifies this one heart view” [0032] and “subsequent anatomy” identification [0032]), and generates the ultrasound image in accordance with the set imaging condition (“Image recognition software is utilized to identify and/or interpret an ultrasound image. Image interpretation helps optimize the operating parameters of an ultrasound system or initiate a measurement of clinical parameters” [0049], wherein the ultrasound system uses the operating parameters to produce ultrasound images [0027]).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, and 17-18 of copending Application No. 16/293,128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ in some language, for example “movement amount” of the present application corresponds to “movement direction and a movement distance” in the reference application, “imaging inspection portion” of the present application corresponds to “first inspection portion” and “second inspection portion” in the reference application, and “feature amount” of the present application corresponds to “narrowed-down inspection portions” in the reference application.
Regarding claim 1, reference claim 1 recites all of its limitations. 
Regarding claim 2, reference claim 2 recites all of its limitations.
Regarding claim 3, reference claim 3 recites all of its limitations.
Regarding claim 7, reference claim 6 recites all of its limitations.
Regarding claim 8, reference claim 7 recites all of its limitations.

Regarding claim 17, reference claim 17 recites all of its limitations.
Regarding claim 18, reference claim 18 recites all of its limitations.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793